Clarkson, J.
There are no exceptions made by defendant to the charge of the court below. The defendant contends: (1) That plaintiff should have been nonsuited, C. S., 567; (2) that defendant was entitled to a directed verdict; (3) that upon the undisputed evidence the plaintiff failed to make out a case of actionable negligence. We cannot so hold.
On motion to nonsuit, the evidence is to be taken in the light most favorable to plaintiff, and he is entitled to the benefit of every reasonable intendment upon the evidence, and every reasonable inference to be drawn therefrom.
As to how the occurrence took place, and what caused the plaintiff’s injury: Plaintiff contends that “the shelf broke, pulled loose, gave way, or something,” that caused the fall. Defendant contended that after plaintiff had put all the boxes back where they should go, “Robinson slid down off the front of the shelf, the end of them. ... He put his hands on the edge of the shelf and slid down backwards, slid down as far as he could go, then dropped to the floor.”
The disputed facts as to how plaintiff was injured, the jury accepted the plaintiff’s version. We can only consider here “any matter of law or legal inference.” Const. N. C., Art. IV, sec. 8. There is an impenetrable wall between the law and the facts. The facts for. the jury, the law for the court.
In the present case, Creighton; who gave the order to plaintiff, was not a fellow-servant of the plaintiff. He was, in law, the vice-principal, alter ego-, of the defendant company. Creighton himself testified that he was the manager of the men’s department of defendant company, in *811which plaintiff was working, and plaintiff was under his orders and instructions. “It was his duty to do what I told him to do.” Plaintiff said: “My superior was Charles Creighton.” Patton v. R. R., 96 N. C., p. 455; Thompson v. Oil Co., 177 N. C., 279; Davis v. Shipbuilding Co., 180 N. C., 74.
In passing, we may state the doctrine of fellow-servant has been abrogated by statute as to railroads operating in this State. C. S., 3465.
Defendant contends: Just before plaintiff was hurt, the shelves stood the highest possible test. When the plaintiff was hurt he knew more about the shelves than anyone else. Plaintiff was allowed to go about his work in his own way. It was a simple thing he was doing, in his own way. That climbing is one of the primal instincts. Defendant cites many cases in which nonsuits were granted: The hammer case, Martin v. Mfg. Co., 128 N. C., 264; the gangway case, Shaw v. Mfg. Co., 143 N. C., 131; the railroad window case, House v. R. R., 152 N. C., 397; the old shed case, Rumbley v. R. R., 153 N. C., 457; the erosstie ease, Simpson v. R. R., 154 N. C., 51; the coal wagon case, Bradley v. Coal Co., 169 N. C., 255; the box car case, Bunn v. R. R., 169 N. C., 648; the slick-face hammer case, Morris v. R. R., 171 N. C., 533; the axe-head case, Winborne v. Cooperage Co., 178 N. C., 88; the tree case, Angel v. Spruce Co., 178 N. C., 621.
Defendant cites from the Rumbley case, supra, the following: “The Court said: ‘The work that plaintiff was given to do was simple in operation, well within his experience and training, and he was left to select his own methods of doing it.”
We think the decisions bear out the contentions of defendant based on the facts as defendant views them, but we cannot so interpret the facts. In the present case the jury has found the facts as contended by plaintiff. Plaintiff’s vice-principal, Creighton, who plaintiff was in duty bound to obey, was ordered by Creighton to climb some shelves in the stock room on the fifth floor, and get some hats out of pasteboard boxes on top of the shelves. Plaintiff had never climbed up the shelves before. The shelves were in sections. There were about 7 shelves from the floor to the top. Plaintiff climbed up and pitched the hats down to Creighton. He then came down and Creighton checked the orders and took two or three hats and told him to put the rest in the boxes on the top shelf. He started climbing up with the hats and when up on the third or fourth shelf “started to take a step and the shelf broke, pulled loose, gave way, or something, and that threw my foot off and I fell down, my leg was like this; it threw me down.”
The plaintiff charged negligence, “(i) defective and unsafe condition of the shelf; (2) failure to furnish a step-ladder; (3) negligent order of Creighton, the plaintiff’s superior.”
*812In the Patton case, supra, in obedience to the command of a vice-principal (section master), the employee on a freight train, while passing the place where the employee was to work, was ordered by the section master to jump from the moving train. The employee promptly obeyed the command, and the Court said: “The facts and circumstances were such as that he might, when suddenly called on, not unreasonably believe that the command was a proper one, that he ought to obey. Although the act was hazardous, it was not essentially dangerous. It was done suddenly and in obedience to the command of one who had the right to direct the laborer in the course of his duty. The latter had but a moment t'o think of duty — a moment to think of danger. The law attributes the injury in such case to the negligence of the employer; its agent gave the unwarranted, negligent command, the injured party simply obeyed, and was not negligent because under the circumstances he did obey. It would be unreasonable and unjust to allow the employer to have immunity from civil liability for its own negligence, or that of its agent, thus resulting in injury to a faithful servant.”
In Howard v. Oil Co., 174 N. C., at p. 653, it is said: “It is well recognized that, although the machinery and place of work may be all that is required, liability may, and frequently does, attach by reason of the negligent orders of a foreman, or boss, who stands towards the aggrieved party in the place of vice-principal. Ridge v. R. R., 167 N. C., 510; Myers v. R. R., 166 N. C., 233; Holton v. Lumber Co., 152 N. C., 68; Noble v. Lumber Co., 151 N. C., 76; Wade v. Contracting Co., 149 N. C., 177.”
Plaintiff was working under the direct orders of defendant’s vice-principal. See Noble v. Lumber Co., supra, where a servant was ordered to remove a shiver from a running machine; Myers v. R. R., supra, where a servant was ordered to board a moving train; Ridge v. R. R., supra, where a servant was ordered to walk across the top of a freight ear while the roof was “jumping up and down” (at p. 522) ; Howard v. Oil Co., supra, where a servant was ordered to remove a saw cylinder while the saw Was in motion; Thompson v. Oil Co., supra, where a servant was ordered to “scotch” a car with a crowbar; Davis v. Shipbuilding Co., supra, where a servant was ordered to work under a defective crane; Tatham v. Mfg. Co., 180 N. C., 627, where a servant was ordered to remain at work while a train was approaching; Perkins v. Wood and Coal Co., 189 N. C., 602, where an emergency servant was ordered to work under a steam shovel which was tripped by another servant. Terrell v. Washington, 158 N. C., at p. 289; Thomas v. Lawrence, 189 N. C., p. 521; Fowler v. Conduit Co., 192 N. C., p. 14; Burgess v. Power Co., ante, p. 223; Butler v. Fertilizer Works, ante, p. 632; 26 Cyc., 1185, 1213, 1216.
*813The place of the accident was on the fifth floor of a large department store; nothing was provided for plaintiff to climb np on to get the hats in the boxes on the top shelf. No step-ladder or other usual and common appliance. From the reasonable inference of the testimony, the stepladder could have been easily obtained by Creighton, the vice-principal. It seems to be in common use, and rightly so, for the purpose. Creighton ordered plaintiff to climb the shelves. He obeyed. The shelf broke, etc., and he was injured. A small matter of getting the step-ladder — a trifle, as it were, would have saved plaintiff perhaps a lifetime of suffering.
In Clinard v. Electric Co., 192 N. C., p. 742, it is said: “In Bailey v. Meadows Co., 154 N. C., p. 71, it is held: ‘That it is the duty of the master to furnish the servant proper appliances to do dangerous work, if there are such in general use, is well settled. Orr v. Tel. Co., 130 N. C., 627. This negligence of the master ‘consists in his failure to adopt and use all approved appliances in the performance of their duties.’ Marks v. Cotton Mills, 135 N. C., 290. The master is not required to adopt every new appliance as soon as it is known.’ The duty of an employer to use due care to furnish sufficient help, tools, etc., to the employee is held in Pigford v. R. R., 160 N. C., p. 93, to be a ‘primary, absolute, and nondelegable duty.’ It will be noted in the Bailey case, supra, it speaks of dangerous work. In such cases the appliances must be. such as are in general use. The removal of the steel tank weighing 530 pounds is not necessarily dangerous, although the method of doing it may be. Simple appliances or instruments, is a matter of common knowledge and observation, such ás ropes, chains, etc., and sufficient help may, under certain circumstances, of necessity be needed.”
It may be of interest to note that the senior of the present firm representing defendant, able and learned, a Nestor of the bar, was the attorney for Orr in the Telephone Co. case, supra, which blazed the way in this State that the employer must use due care in furnishing appliances and instrumentalities for protecting employees. In that case it was held: “Where a telephone company fails to furnish an employee with proper tools and appliances with which to do dangerous work, it is liable for injury caused by such negligence.”
Without obedience, we would have chaos and anarchy, the industrial life would be stagnant. The plaintiff was under the instructions of defendant’s vice-principal. Hnder the facts and circumstances of this case he was ordered to climb the shelves in obedience to duty and command. The shelf broke, etc., and he was thrown down and permanently injured — from the finding of the jury — without fault on his part; unless it is a fault for an employee to obey his superior under such circum*814stances. ¥e cannot so bold. Tbe charge is not in tbe record; tbe presumption is tbat tbe court charged tbe law correctly on all tbe issues, laid down tbe rule of due care, tbe prudent man, under tbe facts and circumstances of tbe case; charged correctly as to negligence, proximate cause, contributory negligence, and damages.
In this State it is held, on tbe question of proximate cause (see cases cited in Clinard v. Electric Co., supra, at p. 741): “Tbat it is not required tbat tbe particular injury should be foreseen, and is sufficient if it could be reasonably anticipated tbat injury or barm might follow tbe wrongful act.”
We can find
No error.